     Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 1 of 9



                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


TONY D. BAPTISTE                                                      CIVIL ACTION

v.                                                                    NO. 18-9270

BP EXPLORATION & PRODUCTION, INC., ET AL.                             SECTION "F"

                                ORDER AND REASONS

      Before     the   Court    is   the   defendants’          motion    for   summary

judgment.    For the reasons that follow, the motion is GRANTED.

                                     Background

      This case arises from Toney Baptiste’s alleged exposure to

harmful chemicals following the Deepwater Horizon oil spill.

      Toney Baptiste claims he worked on the Deepwater Horizon spill

response    in   Fourchon      Beach,    Louisiana       from    June    16,    2010   to

September 15, 2010.        He claims he primarily transported oil waste

to disposal.     Three years after his exposure to harmful chemicals,

oil, and dispersants during the spill response work, he alleges

that he developed chronic conjunctivitis, chronic sinusitis, and

chronic pharyngitis.

      This is a Back-End Litigation Option (BELO) lawsuit for Later

Manifested Physical Conditions filed under the terms of the Medical

Settlement     Agreement    (MSA)       from    the    Deepwater      Horizon    Multi-

District    Litigation      Number      2179.         Through   his     attorney,      Mr.

                                           1
   Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 2 of 9



Baptiste, sued BP Exploration & Production Inc. and BP America

Production Company, invoking this Court’s diversity jurisdiction

and alleging that, while he was a BP oil spill cleanup worker, he

was exposed to oil, dispersants, and other harmful chemicals and

that this exposure caused him to develop chronic conditions.            He

alleges that he was first diagnosed with chronic conjunctivitis,

sinusitis, and pharyngitis on September 23, 2013; he seeks to

recover under federal and state law consistent with the terms of

the MSA for all damages allowable.

     Like other BELO lawsuits, this matter was randomly allotted

to this Section of Court.      A scheduling order issued selecting

various deadlines including a June 8, 2020 jury trial date.             On

June 28, 2019, Mr. Baptiste’s counsel filed into the record a

notice of compliance, indicating that he had produced certain

discovery in compliance with an order compelling disclosure.            On

February 4, 2020, the defendants moved to compel Mr. Baptiste’s

deposition.   Meanwhile, just a few days later, Mr. Baptiste’s

counsel moved to withdraw from representing him; the Court granted

the motion a week later, ordering that the plaintiff must enroll

new counsel within 14 days, or proceed pro se and remain obligated

to comply with all Court deadlines.       No new counsel has enrolled

for Mr. Baptiste.   On March 20, 2020, the magistrate judge granted

as unopposed the motion to compel Mr. Baptiste’s deposition and
                               2
   Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 3 of 9



ordered that Mr. Baptiste appear for his deposition within 30 days.

In addition to failing to appear for deposition or otherwise

seeking relief from the Court, Mr. Baptiste has failed to designate

any expert witnesses and has failed to provide any Rule 26 expert

reports by the February 21, 2020 disclosure deadline.

     The defendants now move for summary relief.         Filed in early

March 2020, the motion for summary judgment was initially set for

hearing on April 1, 2020; however, when no response had been filed

by the hearing date, the Court continued the hearing date on the

motion for summary judgment until April 29, 2020 and noted:

     The deadline for the plaintiff to respond to the motion
     was March 24, 2020. The plaintiff, pro se, has failed
     to respond or indicate whether he opposes the
     dispositive motion. The Court will permit the plaintiff
     additional time to respond. Failure to respond may be
     construed as a failure to prosecute, which may result in
     dismissal of this case. IT IS ORDERED: that the hearing
     on the defendants’ motion for summary judgment is hereby
     continued to April 29, 2020, on the papers.       If the
     plaintiff opposes the motion, he must file an opposition
     paper not later than April 14, 2020. If the plaintiff
     fails to respond, the Court will resolve the motion
     without the benefit of any response. The plaintiff is
     advised that his case may be dismissed if he fails to
     respond or indicate that he wishes to pursue his case.

See Order dtd. 4/1/20.    Twenty-eight days later, no response has

been filed (or otherwise mailed to the courthouse for processing

by the Court’s Pro Se Desk). The Court now takes up the defendants’

motion for summary judgment.



                                   3
   Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 4 of 9



                                    I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.      No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.           See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).                   A genuine

dispute of fact exists only "if the evidence is such that a

reasonable jury could return a verdict for the non-moving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.             See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.         See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                    Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.             Id.    Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence   at   trial     do   not   qualify    as    competent

opposing evidence.     Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

"[T]he   nonmoving   party    cannot       defeat    summary     judgment   with
                                       4
   Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 5 of 9



conclusory    allegations,    unsubstantiated    assertions,     or    only   a

scintilla of evidence."           Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007)(internal quotation marks and citation omitted).

Ultimately, "[i]f the evidence is merely colorable . . . or is not

significantly       probative,"     summary   judgment   is    appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d   344,   346   (5th   Cir.    1994)(“Unauthenticated     documents   are

improper as summary judgment evidence.”).

       Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case.                See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).          In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party. Scott v. Harris, 550 U.S. 372, 378 (2007).              Although

the Court must "resolve factual controversies in favor of the

nonmoving party," it must do so "only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts."       Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013)(internal quotation marks and citation

omitted).

                                      II.

       The BP Master Settlement Agreement resolved damages claims

for certain individuals exposed to harmful chemicals as a result
                                       5
   Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 6 of 9



of the oil spill.       As a class member who did not opt out of the BP

Settlement    Agreement,       Mr.    Baptiste      filed    this   BELO   complaint

alleging a “later manifested physical condition” -- toxic chemical

exposure injuries first diagnosed after April 16, 2012. To succeed

on his claims, Mr. Baptiste must prove (among other elements) that:

(1) he was correctly diagnosed with his alleged physical conditions

after April 16, 2012; and (2) his later-manifested conditions were

legally caused by his exposure to harmful substances released as

a result of the oil spill.           See Piacun, v. BP Expl. & Prod., Inc.,

No. 15-2963, 2016 WL 7187946, at * 4-5 (E.D. La. Dec. 12, 2016).

Significantly, in a toxic torts case like this, the plaintiff must

rely   on   expert     testimony      to    prove   his   medical    diagnosis     and

causation.     See, e.g., Seaman v. Seacor Marine LLC, 326 Fed.Appx.

721, 723 (5th Cir. 2009)(per curiam)(noting that admissible expert

testimony is required to establish causation).                  The minimal facts

necessary to prove causation in a toxic torts case derived from

general     maritime    law,     which      governs   BELO    lawsuits,     are    (1)

scientific    knowledge     of       the    harmful   level    of   exposure      to   a

particular chemical; and (2) knowledge that the plaintiff was

exposed to such quantities.                See id. (citing Allen v. Pa. Eng’g

Corp., 102 F.3d 194, 199 (5th Cir. 1996)).

       The defendants submit that summary relief in their favor is

warranted because Mr. Baptiste has failed to present competent
                                            6
   Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 7 of 9



expert evidence to prove legal causation.     The Court agrees.    There

is no indication that Mr. Baptiste has retained an expert to offer

testimony at trial related to his medical diagnoses or causation.

See Fed. R. Civ. P. 26(a)(2)(B).       Nor is there an indication that

he will present expert testimony from a non-retained treating

physician.    See id. 26(a)(2)(C).      That he failed to provide any

expert disclosures to support an element of a claim that requires

expert testimony demonstrates that he cannot carry his burden of

proof.

     Absent expert testimony, Mr. Baptiste cannot meet his burden

of proof on causation.    This conclusion is reinforced by the case

literature.   At least four other Sections of this Court have held

that BELO plaintiffs like Mr. Baptiste need not prove BP’s fault,

but they must prove legal causation; and expert testimony is

required to meet that burden.     See, e.g., Rabalais v. BP Expl. &

Prod., No. 18-9718, 2019 WL 2546927, at *2 (E.D. La. June 20,

2019)(Africk, J.); Banegas v. BP Expl. & Prod., No. 17-7429, 2019

WL 424683, at *2 (E.D. La. Feb. 4, 2019)(Vance, J.); Cibilic v. BP

Expl. & Prod., No. 15-995, 2017 WL 1064954, at *2 (E.D. La. Mar.

21, 2017)(Milazzo, J.); Piacun v. BP Expl. & Prod., No. 15-2963,

2016 WL 7187946, at *7 (E.D. La. Dec. 12, 2016)(Morgan, J.).

     Simply put, BELO plaintiffs fail to prove legal causation

where they fail to provide any expert disclosures to support their
                                   7
     Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 8 of 9



claims requiring expert testimony.          The only evidence pertaining

to Mr. Baptiste’s medical conditions is a 2013 diagnostic form

entitled     “Examination      Report”      from       Industrial      Medicine

Specialists, a health clinic in Jefferson Parish.                  Mr. Baptiste

produced this form in discovery. The form provides diagnosis codes

for Mr. Baptiste’s conditions with the caveat that the codes were

listed to convey the plaintiff’s subjective complaints and “some

may not have been readily apparent” on examination.           Notably absent

from the Examination Report is any opinion that the diagnostic

codes and     corresponding    subjective    complaints     were     caused   by

exposure to any substances during the oil spill response work.                To

be   sure,   a   diagnostic   report   lacking     a   causation    opinion   or

information necessary to develop a causation opinion is either

incompetent summary judgment evidence, inadmissible under Federal

Rule of Evidence 702, or otherwise falls short of the plaintiff’s

burden on legal causation. See, e.g., Herrera v. BP Expl. & Prod.,

Inc., No. 18-8322, 2020 WL 1166983, at *2-3 (E.D. La. Mar. 11,

2020)(Vance, J.); Banegas, 2019 WL 424683, at *3; Escobar v. BP

Expl. & Prod., No. 18-9170, 2019 WL 6877645, at *3 (E.D. La. Dec.

17, 2019).       Standing alone, this diagnostic report cannot defeat

summary judgment.

      There is no scientific evidence in the record demonstrating

that Mr. Baptiste’s physical ailments were caused by his exposure
                                       8
      Case 2:18-cv-09270-MLCF-KWR Document 32 Filed 04/29/20 Page 9 of 9



to crude oil, dispersants, or other spill-related chemicals during

his    work    in   the   cleanup      effort.      Mr.   Baptiste     has   neither

designated any expert witnesses nor provided any Rule 26 expert

reports.       Nor has he responded to the defendants’ motion for

summary       judgment    with    any    explanation      or   medical    causation

evidence.      Failure to present any expert evidence on the essential

element of legal causation warrants dismissal of the plaintiff’s

claims on summary judgment.

       Accordingly,       for    the    foregoing   reasons,     the   defendants’

unopposed      motion     for    summary    judgment      is   GRANTED,      and   the

plaintiff’s claims are DISMISSED with prejudice.

                           New Orleans, Louisiana, April 29, 2020



                                         _____________________________
                                              MARTIN L. C. FELDMAN
                                          UNITED STATES DISTRICT JUDGE




                                           9
